             Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 1 of 9




     STEPHANIE M. HINDS (CABN 154284)
     Acting United States Attorney
2
     HALLIE HOFFMAN (CABN 210020)
3    Chief, Criminal Division

4    COLIN C. SAMPSON (CABN 249784)
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
6         FAX: (415) 436-7234
          Col in.Sampson@usdoj.gov
 7
     JOHN C. DEMERS
 8   Assistant Attorney General
     National Security Division
 9
     BENJAMIN J. HAWK (NJBN 030232007)
10   Trial Attorney, National Security Division
             950 Pennsylvania Avenue NW
11           Washington, DC 20530-0001
             Telephone: (202) 307-5176
12           Benjamin.Hawk@usdoj.gov

13   Attorneys for United States of America

14                                       UNITED STATES DISTRICT COURT

15                                    NORTHERN DISTRICT OF CALIFORNIA

16                                           SAN FRANCISCO DIVISION

17
     UNITED STATES OF AMERICA,                           ) Case No. CR 19-621-1 EMC
18                                                       )
              Plaintiff,                                 )   DECLARA TION OF FEDERAL BUREAU OF
19                                                       )   INVESTIGATION SPECIAL AGENT LETITIA WU
        v.                                               )
20                                                       )   Date: June 23, 2021
     AHMAD ABOUAMMO,                                     )   Time: 2:30 p.m.
21                                                       )   Courtroom: 5, 17th Floor
              Defendant.                                 )
22                                                       )
                                                         )
23   --------------------------------)

24   I, LETITIA WU, being duly sworn, do hereby declare and state the following:

25
              1.       I am a Special Agent of the Federal Bureau of Investigation ("FBI"), currently based in
26
     Oakland, California. 1 have held the position of FBI Special Agent since July 2015.
27
              2.       I have been involved in the investigation that led to the above-captioned   criminal action
28

     Wu DECLARA nON,
     CASE NO. 19-621-1 EMC
        Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 2 of 9




     against defendants Ahmad Abouammo, Ali Alzabarah, and Ahmed Almutairi since July 2016. From my

 2   personal involvement in the investigation, I am familiar with the evidence collected in this matter as

 3   well as the investigative steps taken. I have served subpoenas, conducted interviews, and executed court-

 4   authorized searches in this matter, among other investigative steps.

 5          3.      At the end of2015, the FBI initiated an investigation into allegations that Twitter

 6   employees were accessing without authorization proprietary and confidential data from Twitter, Inc., on

 7   behalf of the Kingdom of Saudi Arabia and the Saudi Royal Family (collectively, the "Saudi

 8   government"), which holds most of the country's governmental posts. Based on information obtained

 9   during the investigation, the Saudi government's efforts to obtain confidential data specific to certain

10   Twitter users started some time in 2014. The investigation further determined that "Foreign Official-I",

II   who was the director of the private office of "Saudi Royal Family Member-I," headed these efforts.

12   Additionally, the investigation revealed that multiple Twitter employees may have been involved, or

13   approached to participate, in the scheme.

14          4.      In early December 2015, Twitter confronted two of its employees, Alzabarah and

15   "Twitter Employee-I,"   about their accesses of certain Twitter accounts of interest to the Saudi

16   government, including an account identified as "Twitter User-I." Based on publicly available

17   information, Twitter User-l was a prominent critic of the Saudi Royal Family and had over one million

18   followers. Earlier in 2015, Foreign Official-l had used his own Twitter account to refute statements

19   made by Twitter User-l about Saudi Royal Family Member-I.

20          5.      As described in the affidavit supporting the August 17, 2016, search warrant for

21   Alzabarah's Google account,l as part of an internal investigation, Twitter determined that Alzabarah had

22   accessed without authorization numerous Twitter user accounts between January 2015 and November

23   2015, including Twitter User-I, with the vast majority of accesses occurring on or after May 21, 2015.

24   Furthermore, in February 2016, the FBI obtained and analyzed toll records for Alzabarah's cellular

25   telephone, which revealed communications between Alzabarah and Foreign Official-l beginning on or

26

27
             1 The affidavit, which supported search warrants for multiple accounts, including Abouammo's
28   Google account, reflects investigative steps and evidence obtained prior to August 2016 and is
     incorporated herein by reference.
     Wu DECLARATION,
     CASE NO. 19-621-1 EMC                             2
          Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 3 of 9




 1   about May 29, 2015.

2           6.     The following information and evidence was obtained prior to the August 17,2016

3    search warrant for Abouammo's     Google account:

4                  a.        Records obtained from AT&T pursuant to legal process showed multiple calls

5           between Abouammo and Foreign Official-l beginning on June 14,2014 and continuing through

6           at least January 2015, while Abouammo was still employed by Twitter.

 7                 b.        According to information provided by Google in response to a court order,

 8          Abouammo (using his personal Gmail account) and Foreign Offical-l were also in email contact

 9          on January 17,2015, while Abouammo was employed by Twitter.

10                 c.        Additional information indicating that evidence of the crimes under investigation

11          would be found in Abouammo's       personal Gmail account was also obtained prior to August 2016,

12          as described in the affidavit supporting the August 17, 2016 search warrant and incorporated

13          herein by reference and summarized in the below chart.

14          7.     The following information and evidence was obtained from accounts and sources

15   independent of the 2016 search of Abouammo' s personal Gmail account:

16                 a.        On or about September 20, 2017, Twitter produced to the FBI a list of employees

17          who had accessed the Twitter User-l account, which included Abouammo. On or about October

18          18, 2017, pursuant to an order under 18 U .S.C. § 2703( d), Twitter provided the dates and times

19          of accesses of Twitter User-l by Twitter employees. According to that document, Abouammo

20          accessed the Twitter User-l account on six separate dates in 2015: January 5, January 27,

21          February 4, February 7, February 18, and February 24. Those accesses coincided with

22          Abouammo's     communications    with Foreign Official-I, as reflected in the below chart.

23                  b.       Evidence obtained on September 28, 2016, from searches of Google-hosted

24          accounts of Ahmed Almutairi and Ali Alzabarah, as well as subsequent investigatory steps,

25          revealed additional evidence of Abouammo's      involvement in the scheme and the likelihood that

26          his communications     with other individuals under investigation would be relevant to the crimes

27          under investigation.   For example, an email dated November 15,2014, which was seized from

28          Almutairi's email account included a message to Abouammo's        Twitter email address requesting

     Wu DECLARATION,
     CASE NO. 19-621-1 EMC                             3
       Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 4 of 9




            an urgent meeting on behalf of"VVIP      1sl degree Member of the Saudi Royal Family."

2                  c.        Records obtained from Twitter on October 13,2017, pursuant to legal process

 3          included the November 15,2014 email described above, and emails sent from Foreign Official-l

4           to Abouammo's     Twitter account that attached photos of Abouammo and Foreign Official-l at a

 5          June 13,2014, meeting at Twitter. Another individual employed by an organization connected to

 6          the Saudi Royal Family, who was also present at the June 13,2014, meeting at Twitter, emailed

 7          Abouammo at his Twitter email address on September 29,2014 and referenced "the arrangement

 8          between you and [Foreign Official-I] for many things." Foreign Official-l and Abouammo

 9          (using his Twitter email address) also emailed each other between on or about December 1

10          through 3, 2014, to arrange a meeting in London.

11                 d.        Pursuant to the September 11,2018 warrant to search Abouammo's      iCloud

12          account, agents seized images reflecting Abouammo's     access and/or control of a bank account at

13          Bank Audi in Lebanon. The images further reflected the movement of funds from Bank Audi to

14          Abouammo's     Bank of America account, including: $10,035 on February 21,2015; $9,980 on

15          March 10,2015; a $10,035 on June 11,2015; and $30,035 on July 2, 2015 .. As discussed

16          reflected in the below chart below, records of these financial transfers were originally obtained

17          pursuant to a grand jury subpoena to Bank of America on May 24, 2016. Abouammo's           Bank of

18          America statements, obtained May 24,2016, reflect deposits of $9,963 on February 24, 2015,

19          $9,911 on March 12, $10,000 on June 15,2015, and $30,000 on July 7, 2015, the differences in

20          dates and amounts are possibly due to the international nature of the transfers and deduction of

21          wiring fees.

22                 e.        Pursuant to an October 23,2018, warrant, the FBI searched Abouammo's

23          computer, which was found in his residence. Among other items, the FBI seized from the

24          computer a January 17,2015, email from Foreign Official-l to Abouammo's         Gmail account,

25          which stated "as we discussed in london" and attached a document discussing Twitter User-l 's

26          account, among other digital evidence.

27          8.      International travel records for Abouammo were obtained on May 11, 2016, which

28   showed that Abouammo traveled from the United States to the United Kingdom on November 29,2014

     WU DECLARATION,
     CASE NO. 19-621-1 EMC                            4
            Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 5 of 9




     and returned on December 6, 2014.

2            9.      The following is a chronological summary of the evidence described above and in the

 3   August 2016 search warrant application:

4                     ABOUAMMO's Communications with                     ABOUAMMO's                        Source(s)
         Date                                                            Known Actions
                   Foreign Official-I, ALMUTAIRI, aod Others
 5                                                                                            Subpoenaed records from
                   Foreign Official-l ("FO-l"), FO-l 's associate,
                                                                                              ABOUAMMO's Twitter
 6    6/13/2014    and others visiting from KSA met with                                      employee email account
                   ABOUAMMO at Twitter headquarters
                                                                                              (10/13/2017)
 7
                                                                                              Telephone records for
 8    6/14/2014    FO-I called ABOUAMMO (107 seconds)                                         Foreign Official-I obtained
                                                                                              10/24/2017
 9                                                                                            Telephone records obtained
      9/2612014    FO-I called ABOUAMMO (11 seconds)                                          before August 2016 search
10                                                                                            warrant
                   FO-I 's associate emails ABOUAMMO asking                                   Subpoenaed records from
II
                   for assistance related to a request to close an                            ABOUAMMO's Twitter
                   account impersonating a member of the Saudi                                employee email account
12    9/29/2014
                   Royal Family ("SRF"), referring to "the                                    (10/13/2017)
13                 arrangement between you and [FO-l] for many
                   things."
14               ALMUTAIRI emailed ABOUAMMO at his                                            ALMUTAIRI's Google
      11115/2014 Twitter account and asked for an urgent meeting                              account; ABOUAMMO's
15               to discuss their mutual interest.                                            Twitter employee emails
                                                                                              Telephone records obtained
16                 FO-I called ABOUAMMO (3 minutes, 40
      11117/2014                                                                              before August 2016 search
                   seconds)
                                                                                              warrant
17
                   ALMUT AIRI posted a photograph on Twitter of                               Public information
      11120/2014
18                 himself with ABOUAMMO.
                   ABOUAMMO through his Twitter account                                       Subpoenaed records from
19                 emailed FO-l and asked ifFO-I had finalized a                              ABOUAMMO's Twitter
      11126/2014   trip to London. ABOUAMMO stated that he                                    employee email account
20                 would be in London between December 1sl and                                (10/13/2017)
                   51h•
21
                                                                      ABOUAMMO flew           EntrylExit records obtained
      11/29/2014                                                      from San Francisco to   511112016; Records from
22
                                                                      London                  Twitter (10/13/2017)
23                 ALMUTAIRl emailed ABOUAMMO at his                                          ALMUTAIRl's Google
                   Twitter account and stated, "I'm quite confident                           account; ABOUAMMO's
24     12/1/2014   that by both of us cooperating and working                                 Twitter email account
                   together, we'll achieve the goals of Twitter in                            (10113/2017)
25                 the region."

26                 FO-1 replied to ABOUAMMO's email and                                       Records from Twitter
                   stated, "I'm in Paris I will come to London                                (10/13/2017)
       12/4/2014
27                 tomorrow for one day to meet you on Friday.
                   When I arrive I will call you."
28
     Wu DECLARA nON,
     CASE NO. 19-621-1 EMC                                   5
        Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 6 of 9




 1                    ABOUAMMO's Communications with                   ABOUAMMO's                     Source(s)
         nate
                   Foreign Official-I, ALMUT AIRI, and Others          Known Actions
2                                                                                           Telephone records obtained
                   FO-I called ABOUAMMO       (4 seconds, no
      12/5/2014                                                                             before August 2016 search
 3                 answer, 7 seconds).
                                                                                            warrant

4                                                                   ABOUAMMO flew           EntrylExit records obtained
      12/6/2014
                                                                    back to San Francisco   5/11/2016
 5                                                                  ABOUAMMO accessed       18 U.S.C. § 2703(d) Records
      12/12/2014
                                                                    Twitter U ser-I         from Twitter (10/18/2017)
 6
                                                                                            Telephone records obtained
                   Two text messages exchanged between
      12113/2014                                                                            before August 2016 search
 7                 ABOUAMMO and ALMUTAIRI
                                                                                            warrant

 8                                                                  ABOUAMMO accessed       18 U.S.C. § 2703(d) results
       115/2015
                                                                    Twitter User-J          from Twitter (10/18/2017)
 9                                                                                           18 U .S.c. § 2703( d) results
                                                                                            from Google before August
 0                 FO-l emailed ABOUAMMO's       personal Gmail
      1117/2015                                                                             2016 search warrant;
                   account
                                                                                            content of email seized in
 1                                                                                          10/24/2018 search

12                                                                                          AT&T telephone records for
                   FO-l called ABOUAMMO       twice (19 and 51
      1/20/2015                                                                             ABOUAMMO obtained
                   seconds).
13                                                                                          December 2017
                                                                                            Record of the 5 second
14                 FO-I called ABOUAMMO seven times (no
                                                                                            telephone call obtained from
                   answer, 6 seconds, 5 seconds, 3 seconds, 4
      1/22/2015                                                                             Google Voice prior to 2016
15                 minutes 37 seconds, 3 minutes 36 seconds, and
                                                                                            warrant, others obtained by
                   39 seconds).
                                                                                            late 2017
16                                                                                          Telephone records obtained
                   FO-l called ABOUAMMO       (1 minute and 57
      1/23/2015
                   seconds).                                                                October 2017
17
                                                                                            AT&T telephone records for
18    1/24/2015    FO-J called ABOUAMMO       (no answer).                                  ABOUAMMO obtained
                                                                                            December 2017
19                                                                                          AT&T telephone records for
                   FO-l called ABOUAMMO twice (1 minute 57
      1125/2015                                                                             ABOUAMMO obtained
20                 seconds and for 6 seconds).
                                                                                            December 2017

21                                                                  ABOUAMMO accessed       18 U.S.C. § 2703(d) results
      1127/2015                                                                             from Twitter (10/18/2017)
                                                                    Twitter U ser-I
22                                                                                          AT&T telephone records for
                   FO-l called ABOUAMMO three times (II
      1/28/2015                                                                             ABOUAMMO obtained
23                 seconds, 5 seconds, no answer).
                                                                                            Decem ber 20 I 7
                                                                    ABOUAMMO accessed       18 U.S.C. § 2703(d) results
24     2/4/2015                                                                             from Twitter (10/18/2017)
                                                                    Twitter U ser-l

25                                                                  ABOUAMMO accessed       18 U.S.C. § 2703(d) results
       2/7/2015                                                                             from Twitter (10/18/2017)
                                                                    Twitter U ser-l
26                 FO-l called ABOUAMMO three times (7                                      AT&T telephone records for
      2112/2015    minutes 28 seconds, 1 minute 24 seconds, and 2                           ABOUAMMO obtained
27                 minutes 10 seconds).                                                     December 2017

28
     Wu DECLARATION,
     CASE NO. 19-621-1 EMC                                     6
           Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 7 of 9




1                    ABOUAMMO's CommunicatioDS with                   ABOUAMMO's                     Souree(s)
        Date                                                          Known Actions
                  Foreigu Official-I, ALMUT AIRI, and Others
2                                                                                           AT&T telephone records for
                  FO-I called ABOUAMMO       twice (15 and 17                               ABOUAMMO obtained
      2113/2015
3                 seconds).                                                                 December 2017
                                                                                            AT&T telephone records for
4                 FO-I called ABOUAMMO three times (9
      2116/2015                                                                             ABOUAMMO obtained
                  seconds, 9 seconds, no answer).                                           December 2017
5
                                                                   ABOUAMMO accessed        18 U.S.C. § 2703(d) results
6     2/18/2015                                                    Twitter U ser-I          from Twitter (10118/2017)

                                                                   ABOUAMMO accessed        18 U.S.C. § 2703(d) results
7     2/24/2015                                                                             from Twitter (10/18/2017)
                                                                   Twitter U ser-I

8                                                                  ABOUAMMO received        Subpoenaed bank records
                                                                   $9,963 from a foreign    from Bank of America
9     2/24/2015                                                    bank account to his      received 5/24/2016;
                                                                   Bank of America          September 2018 Apple
10                                                                 account                  warrant

                  FO-I called ABOUAMMO eleven times (7                                      AT&T telephone records for
11                seconds, 4 seconds, 5 minutes 3 seconds, 3                                ABOUAMMO obtained
      3/5/2015    seconds, 4 seconds, 3 seconds, no answer, 2                               December 2017
12                seconds, 1 minute 45 seconds, 3 seconds, 3
                  seconds).
13
                                                                                            AT&T telephone records for
                  FO-I called ABOUAMMO three times (3                                       ABOUAMMO obtained
14     3/6/2015
                  seconds, 2 seconds, 6 minutes 27 seconds).                                December 2017
15                                                                 AB OU AMMO               Subpoenaed bank records
                                                                   receiveded $9,911 from   from Bank of America
16    3/12/2015                                                    a foreign bank account   (5/24/2016); September 2018
                                                                   to his Bank of America   Apple warrant
17                                                                 account
                                                                                            Records from Google,
18    4/2212015   "Twitter Employee-I"   emailed ABOUAMMO                                   received before August 2016

19                                                                 ABOUAMMO's       last    Records from Twitter
      5/22/2015                                                                             (10/13/2017)
                                                                   day at Twitter
20                                                                 ABOUAMMO received        Subpoenaed bank records
                                                                   $10,000 from a foreign   from Bank of America
21                                                                 bank account to his      received 5/24/2016;
      6/15/2015
                                                                   Bank of America          September 2018 Apple
22                                                                 account                  warrant

23                                                                 ABOUAMMO received        Subpoenaed bank records
                                                                   $10,000 from a foreign   from Bank of America
24     71712015                                                    bank account to his      received 5/24/2016;
                                                                   Bank of America          September 2018 Apple
25                                                                 account                  warrant

                  FO-I called ABOUAMMO        (3 minutes II                                 AT&T telephone records
26    8/23/2015                                                                             obtained May 23, 2016
                  seconds).
                                                                                            Telephone records obtained
27                Telephone call from Twitter Employee-I to                                 from Google Voice April 4,
      9/18/2015
                  ABOUAMMO (13 minutes and 15 seconds)
                                                                                            2016
28
     Wu DECLARATION,
     CASE NO. 19-621-1 EMC                                     7
        Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 8 of 9




                       ABOUAMMO's Communications with                    ABOUAMMO's                       Source(s)
         nate
                    Foreign Omeial-l,ALMUTAIRI, and Others               Known Actions
 2                  Telephone call between FO-I and                                             Telephone records obtained
       9127/2015
                    ABOUAMMO (4 seconds)                                                        10/24/2017
 3
                                                                                                Twitter communication to
 4                                                                                              Twitter User-I provided to
       9/2812015    Twitter User-I 's account is reportedly hacked
                                                                                                the government (9/20/2017);
 5                                                                                              public online postings
                                                                                                AT&T telephone records
 6    12/1112015    ABOUAMMO        called FO-I (no answer)
                                                                                                obtained May 23, 2016
                                                                     ABOUAMMO emailed           18 U.S.C. § 2703(d) results
 7
                                                                     two Twitter employees      from Google before August
      1211112015
                                                                     (K.l. and S.M.) from his   2016 search warrant
 8
                                                                     Gmail
 9                  K.I. emailed ABOUAMMO and S.M. and                                          Records from Google,
      12111/2015
                    included Twitter Employee-l                                                 received before August 2016
10                                                                   ABOUAMMO replied           Records from Google,
      12/12/2015                                                     to K.I., Twitter           received before August 2016
11                                                                   Employee-I, and S.M.

12                  Twitter Employee-I   emailed ABOUAMMO's          ABOUAMMO replied           Records from Google,
       116/2016
                    Gmail account                                    to Twitter Employee-I      received before August 2016
13                                                                   ABOUAMMO emailed           Records from Google,
       1131/2016                                                     Twitter Employee-l         received before August 2016
14                                                                   from his Gmail
                                                                     ABOUAMMO                   Records from Google,
15                  Twitter Employee-l responded to
       2/112016                                                      exchanges emailed with     received before August 2016
                    ABOUAMMO's email.
                                                                     K.I.
16
                                                                     ABOUAMMO emailed           Records from Google,
       2/5/2016
17                                                                   Twitter Employee-l         received before August 2016
                    Two telephone calls between FO-l and                                        Telephone records obtained
18      2/16/16
                    ABOUAMMO (42 seconds and 8 seconds)                                         May 23,2016

19                                                                   ABOUAMMO sent              Records from Google,
                                                                     seven emails to K.l.,      received before August 2016
20    2/22/2016                                                      some of them including
                                                                     3 email addresses with
21                                                                   ".gov.sa"
                    A fourth ".gov.sa" account emails                                           Records from Google,
22    2/23/2016
                    ABOUAMMO and K.I.                                                           received before August 2016
                    Telephone call between FO-l and                                             Telephone records obtained
23     3/6/2016
                    ABOUAMMO (2 minutes, 29 seconds)                                            May 23,2016
24

25            10.     The evidence described above is not exhaustive. Based on the above, and other evidence

26   obtained in this investigation, I believed that the search warrant signed by Chief United States

27   Magistrate Judge Joseph C. Spero in August 2016 authorizing a search of Defendant Ahmad

28 Abouammo's Google, LLC "Gmail" account was valid and supported by the probable cause discussed
     Wu DECLARATION,
     CASE NO. 19-621-1 EMC                                    8
         Case 3:19-cr-00621-EMC Document 147-1 Filed 06/21/21 Page 9 of 9




     in the Affidavit of FBI Special Agent Jonathan Kingsley, and I relied on Judge Spero's probable cause

2    determination in executing it and conducting the search of that account. However, assuming that the

3    August 2016 warrant was not authorized as to Ahmad Abouammo's       Google account, I believe that FBI

4    would have sought a warrant to search Abouammo's     Gmail account based on, at a minimum, the facts

 5   set forth in the affidavit supporting the August 2016 warrant, information provided by Twitter in

6    October 2017 indicating that Abouammo had accessed Twitter User-I' s account, and the pattern and

 7   timing of Abouammo's telephone and email contacts with FO-l, Almutairi, and Twitter Employee-I.

 8

 9   Executed on June 21, 2021.
10

11
                                                          Special Agent, Federal Bureau of Investigation
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Wu DECLARATION,
     CASE NO. 19-621-1 EMC                           9
